Judgment unanimously affirmed. Memorandum: The evidence is sufficient to establish defendant’s intent permanently to deprive the victim of the car and the money contained therein (see, People v Coleman, 163 AD2d 900). Further, the court did not abuse its discretion in sentencing defendant as a persistent violent felony offender to 15 years to life (see, People v Coleman, supra). The victim’s identification testimony was properly admitted because it was the fruit of a prompt on-the-scene showup. Because the showup was not impermissibly suggestive, there was no need for the court to find an independent basis before admitting the in-court identification. Finally, there is no merit to defendant’s contentions that certain testimony of the police officers impermissibly bolstered the victim’s testimony regarding his initial report of the robbery and his showup identification of the suspects. (Appeal from judgment of Erie County Court, D’Amico, J.—robbery, first degree.) Present—Callahan, J. P., Denman, Green, Balio and Davis, JJ.